The opinion of the court was delivered by
Brewer, J.:
Has the district court jurisdiction of “an action for the recovery of money only,” when the amount *166claimed is between one hundred and three hundred dollars ? The district court is a court of general original jurisdiction of all matters, both civil and criminal. Ch. 28, Gen. St-at., p. 304, §1. Unless jurisdiction in any matter is elsewhere located in such manner as to exclude that court, it has jurisdiction. The mere granting of original jurisdiction in ordinary actions to other tribunals does not of itself operate as an exclusion. Both acts may stand—both tribunals have jurisdiction. The maxim, Expressio unius, exdusio alterius, does not apply, for both tribunals are granted jurisdiction. The rule may be different in mere statutory remedies. That question is foreign to this case, and we care not to examine it. Original jurisdiction in mandamus is by the constitution given to the supreme court. The legislature granted such ■ jurisdiction also to the district court. Such grant was sustained by this court. The constitutional grant was held not exclusive. Judd v. Driver, 1 Kas., 455.
The jurisdiction of justices of the peace is given by ch. 88, Laws 1870, p. 181, §1: “Under the limitations and restrictions herein provided justices of the peace shall have original jurisdiction of civil actions for the recovery of money only, and to try and determine the same rvhere the amount claimed does not exceed three hundred dollars.” Exclusive jurisdiction is not given. We may not add a term which the legislature left out. It does not purport to withdraw any jurisdiction previously given to the district court. The statute1 giving that jurisdiction is not in terms repealed, is not even noticed. It stands unless repealed or restricted by implication. But such construction is not favored. The judgment will be affirmed.
All the Justices concurring.